MacLean, J.
It having been held by the court of last resort “ that an action to foreclose a mechanic’s lien is a suit in equity ” (152 N. Y. 590), this court may not direct the trial by a referee of the issues herein which will require the examination of a long' account, and will not require the decision of difficult questions of law, for as announced in Prince Line, Lim. v. Seager (Mss.), “it is the rule in equitable actions that a trial of the main issue should first be had before the court.” But see 141 N. Y. 485, 488.
Ordered accordingly.